 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-99-00751-01-PCT-SPL
10                         Plaintiff,
11   v.                                                ORDER OF DETENTION
12   Adrian Donovan King,
13                         Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on November 7, 2018.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a detention hearing and a preliminary revocation hearing and has
18   consented to the issue of detention being made based upon the allegations in the Petition.
19            The Court Further Finds that the Defendant has failed to sustain his burden of
20   proof by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P.,
21   that he is not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
22            IT IS ORDERED that the Defendant shall be detained pending further order of the
23   court.
24            Dated this 7th day of November, 2018.
25
26
                                                                 Honorable John Z. Boyle
27                                                               United States Magistrate Judge
28
